Citation Nr: 1711333	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  14-02 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1. Entitlement to service connection for a left leg disability.

2. Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 19, 2005 to June 24, 2005, September 25, 2006 to February 19, 2008 and from April 17, 2010 to June 23, 2011

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) which, in pertinent part, denied entitlement to service connection for a left leg circulatory disability.  In December 2015, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Court granted a joint motion for remand.

In the December 2015 decision the Board, in pertinent part, remanded a claim for entitlement to service connection for a lumbar spine disability.  The Agency of Original Jurisdiction (AOJ) has not yet completed the actions directed by the Board or recertified this appeal to the Board.  Accordingly, the Board will not address this claim at this time.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The parties to the November 2016 joint motion for remand found that the Board's decision denying entitlement to service connection for a left leg circulatory disability provided inadequate reasons and basis.  In particular the parties to the joint motion raised questions relative to VA's satisfaction of the duty to assist pursuant to Clemons v. Shinseki, 23 Vet.App. 1 (2009).  The parties to the joint motion found that the Veteran's service medical records note complaints of left leg pain and numbness soon after a back injury.  Given this presentation, the parties found that further development was in order under Clemons relative to a claim of entitlement to service connection for a left leg disorder, not simply a left leg circulatory disorder.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any private or VA provider who has cared for any left leg disability since his separation from active duty.  If written authorization is needed to secure certain medical records, the Veteran should provide that.  If the RO cannot locate all relevant Federal Government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2. Thereafter schedule the Veteran for a VA examination in order to address the nature and etiology of any diagnosed left leg disability, to include any neurological disorder.  This examination is to be conducted by a physician who has not previously examined or treated the claimant.  The physician is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  Following the examination, and after considering all procurable and assembled data through tests and records that might reasonably illuminate the medical analysis, the physician must address whether it is as least as likely as not (50 percent or greater probability) that any diagnosed left leg disability is related to the Veteran's military service.  A complete rationale for any opinion expressed must be provided.

If the requested opinion cannot be rendered without resorting to speculation, the physician must fully explain whether the need to speculate is caused by deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by deficiency in the record, or the physician does not have the needed knowledge or training.

3. The Veteran is to be notified that it is his responsibility to report for the examination and to fully cooperate to the best of his ability in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned undeliverable. 

4. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this remand.  The RO must ensure that the examiner documented their consideration of VBMS and Virtual VA records.  If any report is deficient in any manner, corrective procedures must be implemented at once.

5. Then readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has a right to submit additional evidence and argument on the matter or matters before the board.  Kutscherousky v. West, 12 Vet. App 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



